The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-2, 4-21, 27 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claims to overcome the claim objections and presented persuasive arguments toward the combination of prior art references Panousis and Tang, to place the Application in condition for allowance
Regarding Claim 1, closest prior art of record considered, Panousis et al. (US 2013/0020881) discloses an arrangement for interrupting current (Figures 1-6, Abstract) comprising
a first and a second terminal (two terminals connected to DC grid 8, Figure 1), 
at least a first, a second, and a third parallel circuit branch arranged between the first and second terminals (a first current path 4, a second current path 5, and a third current path via 5, Figure 1), the arrangement being adapted to electrically connect two sections of a power system (each of the terminals connected to a first and second sections of DC grid 8, Figure 1),
 the first parallel circuit branch comprising a mechanical main circuit breaker (comprising one of 1-3, Figure 1),
the second parallel circuit branch comprising an energy absorbing device (comprising 55, Figure 1), and
the third parallel circuit branch comprising a resonant circuit (comprising 51, 52, Figure 1) and a voltage control means in series with the resonant circuit (comprising 6, 
wherein the voltage in the dc voltage source in the voltage source converter is of magnitude lower than the voltage across the energy absorbing device in the second parallel circuit branch, when energy is being absorbed (DC voltage source in the third circuit path/resonance path being small/negligible to a specific/threshold voltage of the energy absorbing device, the voltage across the terminal of the energy absorbing device, when energy is being absorbed),
wherein the first and third parallel circuit branches are permanently connected in parallel to establish a loop having low impedance at resonance frequency of the resonant circuit, when the main breaker is mechanically closed and during arcing while the contacts are parting (Figure 1 shows first and third branches permanently connected in parallel)
wherein the voltage control means is a static voltage source converter controllable in use (Paragraph 42, “the switch 53 may be a spark gap which may actively be triggered into a closed state by triggering the spark gap between its contacts, and which may reopen automatically after the spark is extinguished”, 53 having triggering means is being controllable) to inject energy into the resonant circuit in the low impedance loop, established by the parallel connection between the first and the third branch, to, independent of the main current (Io), force a rapid increase of the amplitude of an alternating current (lo)during several consecutive oscillation cycles (Figure 2, control unit 6 by closing switch 53, Figure 1, controllable switch static voltage source 53 converting DC voltage, by closing spark gap 53/DC voltage source and 
Panousis does not disclose the details of the static voltage source converter comprising a DC voltage source providing a dc voltage between its terminals that is independent of the currents in all branches, together with a semiconductor arrangement which, by control in real-time, modifies the voltage inserted in series with the resonant circuit to achieve at least two of the alternative values: the dc voltage with positive polarity, the dc voltage with negative polarity or, zero when the dc voltage is bypassed, and that the voltage source converter DC source voltage magnitude being at least an order of magnitude lower than the voltage across the energy absorbing device when energy is being absorbed, and differs as the second and third parallel circuit branches shares a common element.
Tang et al. (US 2016/0006236) discloses a DC circuit breaker comprising a first, second, and third circuit branches in parallel (Figure 5 for example/reference) wherein the first circuit branch (comprising mechanical switch and additional elements, inductance and capacitor C1, in series) comprising a main circuit breaker (comprising mechanical switch), the second circuit branch (comprising arrester), and the third circuit branch (comprising L2, and voltage converter comprising capacitor C) comprising a resonant circuit (comprising L2) and a voltage control means in series with the resonant circuit (comprising capacitor C), wherein the voltage control means is static voltage 
Panousis and Tang, alone or in combination does not disclose the limitation of the voltage source converter DC source voltage magnitude being at least an order of magnitude lower than the voltage across the energy absorbing device when energy is being absorbed (see also Applicant’s arguments toward the combination of Panousis and Tang), in combination with the other recited elements of the arrangement for interrupting current recited in Claim 1, therefore allowable. Claims 2, 4-21, 27 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/Examiner, Art Unit 2836, 1/07/2022                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836